                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


DEBRA ANN MELLIN,                              Case No. CV 18-53-GF-JTJ

                      Plaintiff,              JUDGMENT IN A CIVIL CASE

  vs.

NANCY BERRYHILL, Acting
Commissioner of the Social
Security Administration,

                      Defendant.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED:

        1.    Mellin’s Motion for Summary Judgment (Doc. 9) is GRANTED.

        2.    The Commissioner’s decision to deny benefits to Mellin is
              REVERSED.

        3.    This case is REMANDED for additional administrative proceedings
              consistent with the Memorandum and Order.

        Dated this 14th day of November, 2018.

                                   TYLER P. GILMAN, CLERK
                                   By: /s/ Traci Orthman
                                   Traci Orthman, Deputy Clerk
